Per Curiam,
This appeal is from the decree of the court below making absolute the rule to show cause why the judgment should not be opened as to William Blair and Mordecai Kent, two of the defendants therein.
In view of the evidence the learned judge of the common pleas was fully warranted in making the decree. It is unnecessary as well as improper at this time to review or discuss the testimony. That will be in order when the issue is tried before a jury.
Neither of the specifications is sustained. Decree affirmed and appeal dismissed at appellants’ costs.